El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
Don Salvador Gr. López de Azúa Márquez nos pide que lo admitamos al ejercicio de la profesión de abogado sin exa-*163men amparándose en la Ley No. 17 de 1925 (p. 135) que concede ese derecho a toda persona que habiéndose graduado de abogado en alguna universidad acreditada de Europa o de los Estados Unidos por lo menos con diez años de ante-rioridad a dicha ley, probare a satisfacción de este tribunal que ha practicado durante cinco años en algún bufete de un abogado autorizado para ejercer su profesión; y nos pre-senta un título de abogado expedido a su favor por la Uni-versidad de Potomac de Washington, D. C., en 3 de julio de 1911, alegando que esa universidad es acreditada y que este tribunal la ha admitido como tal al ser presentados por otras personas títulos de esa universidad.
La Ley de 8 de marzo de 1906 (Comp. 151) sobre deter-minación de reglas para el ejercicio de la profesión de abo-gado exigió para tener derecho a postular como abogado el haber obtenido un diploma como tal de cualquier acreditada escuela de leyes de los Estados Unidos y sufrir un examen general sobre ciertas materias, pero la Ley No. 51 de marzo de 1911 (Comp. 152), que empezó a regir el primero de enero de 1912, exigió que el diploma fuese de cualquier acre-ditada universidad o escuela de derecho de los Estados Uni-dos que exigiera estudios preparatorios para ingresar en ella, no siendo dicho diploma adquirido por correspondencia, y que se nos presentase una declaración jurada del rector de la universidad haciendo constar que la persona de que se trate asistió personalmente a las clases de derecho de tal universidad por un término no menor de dos años. ■
Es cierto que hasta que empezó a regir la Ley No. 51 ci-tada fueron admitidas a examen varias personas que presen-taron títulos de abogado de la Universidad de Potomac pero tal hecho no nos obliga a seguir admitiéndolos si posterior-mente hemos llegado a conocimiento de que tal universidad no es acreditada. Y esto es lo ocurrido, pues nos hemos enterado de que la Universidad de Potomac no figura en los Estados Unidos entre las escuelas acreditadas de derecho, según puede verse en los folletos Higher Education Law, *164publicados por la Universidad del Estado de Nueva York desde 1913 a 1924, Handbook 27. Ya en 1915 negamos a don Francisco Carreras Márques su admisión a examen como abogado por no acreditar que esa universidad fuera acreditada.
Por el motivo expuesto y sin tener que considerar otros, debe ser negada la petición que se nos Face.